DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooperstock et el., U.S. Patent Number 9,031,521.
Regarding claims 1, and 7, Cooperstock et el., discloses a floor-based haptic communication system with features of the claimed invention including a frame (related to element 110), a plurality of sensor tiles (see, for example, col. 14, line 23), that conform in shape to the frame, that form a sensor/tactile surface.  
Regarding claim 2, in order for the system to perform properly, there are connective wiring, connecting the computer and power source to activate the sensor to produce signals, which are a resultant time varying continuous signal (see, for example, figure 15).  
Regarding claim 3, the connective wiring is integrated into the frame (see figures 1, 3, 9, 3 and 16).
Regarding claim 4, the sensor tiles are pressure or force sensors.  

Regarding claims 6, 7, the resulting signal is geometrically continuous and seamless image of indication of applied forces and pressures along the surface (see figure 6, also see figure 20).  
Regarding claim 8, the sensor tiles are inserted into a frame, and are connected to a computer by some sort of connective wiring.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, February 13, 2021